DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered, but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the convex and the concave components are not shaped to correspond with an implant component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further contends that Roche does not recite an in-situ gauge system that is coupled to bone. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, when reading the preamble in the context of the entire claim, the recitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In the instant case, Figures 2-5 and paras. 0047-0058 of Roche 
Applicant’s remaining arguments with respect to claim(s) 2-6, 9, and 10 have been considered, but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Roche (US Pub. No. 2010/0249788) in view of Van Zile (US Pat. No. 5,194,066)
Roche teaches the following regarding claim 2: a joint replacement in situ gauge system for a joint comprising:  a) a convex component assembly (410) comprising a convex component having a convex portion (Figs. 4-5); wherein the convex component is coupled to a convex receiver bone (402) (paras. 0054-0058); c) a gauge concave component assembly (100) coupled to a concave receiver bone (404) (paras. 0054-0058) and comprising: ii) a plate portion (204) detachably attached to the concave receiver bone (paras. 0047-0052); iii) a concave component (202) coupled to the plate portion and having a concave portion (104, 106) (Figs. 2-5; paras. 0038-0040, 0047-0052); iv) a displacement device (302) located between the concave component and the plate portion (Figs. 3-5) and configured to displace the concave component away from the plate portion in situ (paras. 0052-0058); wherein the convex portion of the convex component is aligned with the concave portion of the concave component (Figs. 4-5, upon the 
Roche teaches the limitations of the claimed invention, as described above. However, it does not recite the plate portion coupled to a stem insert; and the stem insert extending into a stem that extends into a concave receiver bone. Van Zile teaches a knee implant assembly comprising a stem (40) that extends into a concave receiver bone (Fig. 1); and a stem insert (32) coupled to a plate portion (34) and extending into the stem (upon the assembly of the device) (Figs. 1-2; col. 5, lines 41-col. 6, lines 29), for the purpose of more securely anchoring assembly into the bone of the patient. It would have been obvious to one having ordinary skill in the art to modify the device of Roche to include the stem and stem insert taught by Van Zile, in order to more securely anchor the implant assembly into the patient.
Roche teaches the following regarding claim 3: the joint replacement in situ gauge system of claim 2, wherein the gauge concave component assembly further comprises a force gauge to measure a force exerted on the concave component (paras. 0036-0040, 0049).  
Roche teaches the following regarding claim 4: the joint replacement in situ gauge system of claim 2, wherein the gauge concave component assembly further comprises a displacement gauge to measure a displacement of the concave portion from the plate portion (paras. 0038-0040).  
Roche teaches the following regarding claim 5: the joint replacement in situ gauge system of claim 4, wherein the displacement gauge is a physical gauge (108, 110) on the gauge concave component assembly (paras. 0038-0040).  

Roche teaches the following regarding claim 10: the joint replacement in situ gauge system of claim 2, wherein the gauge concave component assembly further comprises a guide post (304) extending between the concave component and the plate portion to guide the concave component as it is displaced (Figs. 2-5; paras. 0052-0054).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Van Zile, further in view of Gustilo et al. (US Pat. No. 5,733,292; hereinafter Gustilo).
Roche, as modified by Van Zile, teaches the limitations of the claimed invention, as described above. However, they do not recite the displacement device being a bladder that receives a fluid from a pump to inflate the bladder.  Gustilo teaches a joint prosthesis having displacement portions between a lower plate and an upper concave component (Figs. 15, 22-24). The displacement device comprises a bladder inflated with a fluid to displace the concave component away from the plate (col. 12, lines 20-55), for the purpose of providing the device with the desired dimensions and stability needed for a particular patient’s anatomy. It would have been obvious to one having ordinary skill in the art to modify the displacement device of Roche and Van Zile, according to the teachings of Gustilo, in order to provide the device with the desired dimensions and stability needed for a particular patient’s anatomy. In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of displacement device for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774